DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 9, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Star 2,826,202).
Star teaches an insert comprising: a plurality of panels 32/30 that are sealed together by at least one dot component 42, the plurality of panels having at least one layer of film 44, the insert is being recyclable (capable of being recycled) and cut to a shape and size for insertion into an article, wherein the insert is composed of a fluid-impervious thermoplastic film sealed along its edges to form an inflatable chamber body defined by a first hemispherical section 32, a connector section 44, and a second hemispherical section 30, wherein an edge of the first hemispherical section and an edge of the second hemispherical section are spaced apart by the connector section, and the first hemispherical section and the second hemispherical section are configured to support different cups of a brassiere.
As to claim 3, Star teaches the cup made of Nylon (see col. 3, line 10).
As to claim 4, Star teaches thermoplastic film (see col. 3 line 15).
As to claims 5-6, Indicia does not change the structure of the garment.  In regards to aesthetic design changes, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), “The court

As to claim 7, Star teaches the garment is a bra.
As to claim 8, Star teaches a plurality of intermediate panels 30/32 such that the plurality of intermediate panels are constructed out of thermoplastic film (see col 3 line 15); and the insert is formed by overlapping the plurality of intermediate panels and the intermediate panels are sealed together by at least one heat seal dot component 42; wherein the insert is composed of a fluid-impervious thermoplastic film sealed along its edges to form an inflatable chamber body 34 defined by a first hemispherical section 30, a connector section 44, and a second hemispherical section 32, wherein an edge of the first hemispherical section and an edge of the second hemispherical section are spaced apart by the connector section, and the first hemispherical section and the second hemispherical section are configured to support different cups of a brassiere.
As to claim 9, Star teaches the insert inflated.
As to claim 12, Star teaches the inflatable chamber body has an inlet port with a self-sealing one-way valve 46.
As to claim 15, Star teaches wherein the first and second hemispherical sections are symmetrical (in horizontal direction).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732                                                                                                                                                                                            

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732